                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                           Case No. 18-CIV-24211-O’SULLIVAN
                                      [CONSENT]

ELVIS RAFAEL MENDEZ,

      Plaintiff,
v.

RAD MEDICAL TRANSPORTATION INC., et al.,

      Defendants.
                                         /

         ORDER APPROVING SETTLEMENT AGREEMENT AND CLOSING CASE
      THIS MATTER came before the Court on the parties’ Joint Motion for Approval

of Parties’ Settlement Agreement, Stipulated Dismissal with Prejudice, and for the Court

to Retain Jurisdiction (DE# 38, 1/30/19). The Court conducted a hearing concerning

the settlement.

      THE COURT has heard from counsel and considered the terms of the

Settlement Agreement, the pertinent portions of the record, and is otherwise fully

advised in the premises.

      This case involves claims for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in
order to promote the policy of encouraging settlement of litigation. Id. at 1354.

        In this case, there is a bona fide factual and legal dispute over whether the

plaintiff was an independent contractor and whether the work involved interstate

commerce. The terms of the settlement were announced on the record in open Court.

The Court has reviewed the terms of the settlement agreement including the amount to

be received by the plaintiff and the attorney’s fees and costs to be received by counsel

and finds that the compromise reached by the parties is a fair and reasonable

resolution of the parties' bona fide disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties’ Joint Motion for Approval of

Parties’ Settlement Agreement, Stipulated Dismissal with Prejudice, and for the Court to

Retain Jurisdiction (DE# 38, 1/30/19) is GRANTED and the parties' Settlement

Agreement (including attorney’s fees and costs) is hereby APPROVED. The Court

shall retain jurisdiction until February 20, 2019 to enforce the terms of the settlement.

        The Clerk of Court is directed to mark this case as CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida this 6th day of February,
2019.




                                   JOHN J O’SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
